Citation Nr: 0825147	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-37 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for a service-connected gastrointestinal disorder, 
including irritable bowel syndrome (IBS) and gastroesophageal 
reflux disease (GERD) with Barrett's esophagus (also referred 
to herein simply as a "gastrointestinal disorder").


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel




INTRODUCTION

The veteran had active service from April 1979 to February 
1981 and May 2002 to July 2003.  The veteran served with the 
U.S. Navy for the first period and served with the U.S. Army 
during the second period.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO).  

During the pendancy of this appeal an October 2006 statement 
of the case granted the veteran an increased disability 
rating from 10 percent to 30 percent for his abdominal 
disorder, effective from July 17, 2006.  The veteran has not 
indicated that he is satisfied with this evaluation.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).  


FINDING OF FACT

The competent medical evidence, overall, shows that the 
veteran's gastrointestinal disorder does not result in pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia or other symptom combinations productive of 
severe impairment of health.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for IBS and GERD with Barrett's esophagus have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.1,4.2, 4.7, 4.10, 4.113, 4.114; Diagnostic 
Codes (DC) 7203, 7319, and 7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected 
gastrointestinal disorder is more severe than currently 
assigned 30 percent rating.  

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's voluminous claims file, with an 
emphasis on the evidence relevant to these appeals. Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.   See Gonzales v. 
West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000) (holding that 
VA must review the entire record, but does not have to 
discuss each piece of evidence). Hence, the Board will 
summarize the relevant evidence where appropriate and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; see 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for a service-connected injury is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999); see Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings demonstrating distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The currently assigned 30 percent disability rating for the 
veteran's IBS and GERD with Barrett's esophagus is based upon 
analogy utilizing 38 C.F.R. § 4.114, DC 7319 for irritable 
bowel Syndrome, DC 7346 for hiatal hernia, and 7203 for 
stricture of the esophagus.  In rating disorders of the 
digestive system, ratings assigned under DCs 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  See 38 C.F.R. §4.114.  A single 
rating will be assigned under the DC reflecting the 
predominant disability picture, with elevation to the next 
higher rating where the severity of the overall disability 
warrants such elevation.  Id.  Evaluating the same disease or 
disorder under different DCs, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. §§ 4.113, 
4.114.  A determination as to whether any of the 
symptomatology is duplicative or over lapping needs to be 
made.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  The 
maximum 30 percent rating is available for symptoms, 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
is rated 30 percent disabling. An evaluation in excess of 30 
percent is not provided.  See DC 7319.  As the veteran is 
already receiving a 30 percent disability rating, the Board 
must consider whether a higher rating is available under DC 
7346 (hiatal hernia).

Diagnostic Code 7346 provides ratings for hiatal hernia.  
Hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
sub-sternal or arm or shoulder pain, productive of 
considerable impairment of health, is rated 30 percent 
disabling.  The maximum 60 percent rating is for assignment 
when there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  

A VA general medical examination was conducted on December 
2004.  The veteran was examined for abdominal pain he 
continued to experience since active duty in the Persian Gulf 
region.  The VA examiner noted the veteran suffered from 
Barrett's esophagus which is now under control through the 
use of a proton pump inhibitor, a Protonix.  The VA 
examination report noted that the veteran continues to 
experience intermittent periods of diarrhea, mild compared to 
past episodes.  The veteran will experience diarrhea along 
with "crampy abdominal pain prior to the bowel movement."  
The VA examiner also noted the following: "there will be 
about five days of solid bowel movements and then two or 
three days of loose stool associated with crampy abdominal 
pain consistent with irritable bowel syndrome in conjunction 
with the normal colonoscopy that he had."  The diagnosis was 
GERD along with probable IBS.  

The December 2004 VA examination report described the abdomen 
as non-tender and non-distended.  Present bowel sounds were 
noted.  No palpable organomegaly or masses were detected.  
The December 2004 VA examination report disclosed the 
following rectal examination findings: good sphincter tone, 
no masses, and no prostate nodules.  Stool findings showed 
negative signs of blood and stool formation was noted and was 
described as hard.  The VA diagnosis did not provide a 
definitive IBS diagnosis but rather a "probable" one when 
the examination report was prepared.  The VA examiner noted 
the Barrett's esophagus disorder was diagnosed while in 
service and was a complication of a pre-existing heartburn 
condition.  The VA examiner noted that the veteran was 
adequately nourished when examined but described the veteran 
as "somewhat obese" with a weight of 237 pounds at a height 
of six feet and one inch.  

Another VA examination was administered in April 2005 to 
serve as an addendum to the December 2004 examination.  Each 
examination was conducted by the same examiner.  Here, the VA 
examiner provided a definitive diagnosis of IBS based on the 
severity and frequency of diarrhea experienced by the veteran 
in the past.  The entire claims file and the previous 
examination was reviewed.  The veteran's weight was not 
taken.

Subsequent to service, the veteran received treatment at a VA 
medical facility from May 2005 to July 2006 for abdominal 
disorders.  A medical report from October 2005 discloses that 
the veteran experienced intermittent abdominal pain, 
cramping, bloating, diarrhea, and constipation.  An abdominal 
examination revealed no distention, bowel tones were 
normoactive, no hepatosplenomegaly or masses were detected.  
The veteran had a weight of 246 pounds.  

In November 2005, the veteran reported the continuation of 
acute episodes of diarrhea where the record notes "he will 
be normal for a couple [sp] weeks, and then will have acute 
onsets of diarrhea."  The report notes that Imodium is not 
helpful.  The veteran also reports "nocturnal diarrhea" 
which occurs "a handful of times" but it does not seem to 
be a consistent issue.  The medical record discloses that the 
veteran does not suffer from nausea or vomiting, fevers and 
chills, and denies weight loss.  The Board notes a weight of 
242 pounds.

In January 2006, the medical record discloses the conditions 
as described in the November 2005 record remain the same.  
However, the medical record discloses that no signs of 
hematochezia or melena were found.  Bilateral lower quadrant 
cramping which was relieved by defecation was also noted.  
The Board notes a weight of 248 pounds.

In July 2006, the medical record noted the veteran's 
complaint of loose bowel movements.  The veteran described 
the episodes of diarrhea as "violent" with almost daily 
lower abdominal pain.  The medial record also discloses the 
veteran's response of "yes" to questions addressing the 
pain's impact on his daily life.  The questions only asked 
how the pain impacted him the past week prior to the 
examination.  A gastrointestinal examination described the 
abdomen as soft and non-tender.  No organomegaly masses were 
detected.  Bowel sounds were detected.  The veteran had a 
weight of 246 pounds.  Other than the questions asked, the VA 
clinician did not provide a statement addressing the impact 
the abdominal disorders have on the veteran's daily life.  

The Board finds that there is no evidence to warrant the 
assignment of the next higher rating, a 60 percent disability 
rating under DC 7346.  While the veteran has suffered from 
some pain and loose bowel movements, as noted in the November 
2005 and July 2006 medical records, the medical records do 
not show the veteran experiencing vomiting, material weight 
loss, and hematemesis or melena with moderate anemia; or 
other symptom combinations which can lead to severe health 
impairments.  In fact, the veteran's weight has remained 
within a steady and stable range throughout the period of the 
claim, and actually displayed a steady weight increase from 
237 pounds to 248 pounds during the course of the first VA 
examination in December 2004 up to July 2006, the date of the 
most recent and available VA medical record.  Without 
demonstrated symptoms of material weight loss, vomiting, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations which can lead to severe health impairments, the 
assignment of a 60 percent rating is not warranted under 
38 C.F.R. § 4.114, DC 7346.  

Furthermore, an evaluation in excess of 30 percent is not 
warranted under DC 7203 either.  No evidence has been 
presented showing the Barrett's syndrome to have worsened, an 
onset of esophageal stricture, or any other disorder of the 
esophagus that would warrant a rating of 50 percent or 80 
percent under DC 7203.  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  See 38 C.F.R. § 
3.321(b)(1) (2007).  In the present case, the schedular 
evaluation is shown to be adequate for the purpose of rating 
the service-connected abdominal disorder.  The veteran has 
not presented any evidence to show an unusual or exception 
disability picture.  The Board acknowledges the impact the 
service-connected disorder has on the veteran's day-to-day 
living as evidenced by the assigned rating and response to 
the questions from the July 2006 medical record.  However, 
the Board finds no evidence of an exceptional disability 
picture manifested by frequent hospitalizations or marked 
interference with employment due solely to the service-
connected gastrointestinal disorder.  

Overall, the evidence of record does not demonstrate that the 
veteran's gastrointestinal disorder symptoms are of such 
severity to warrant an increase of the presently assigned 30 
percent disability rating.  As the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
IBS and GERD with Barrett's esophagus, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Duty to Assist

The Board finds that the content requirements of a duty to 
assist notice have been
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  This appeal arises from disagreement with the 
initial evaluation following the grant of service connection 
for a gastrointestinal disorder.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service medical records and reports of his post-
service treatment.  He was also afforded multiple formal VA 
examinations.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An evaluation in excess of 30 percent for service-connected 
irritable bowel syndrome and gastroesophageal reflux disease 
with Barrett's esophagus is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


